Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action having application number 17/189327, filed on 03/02/2021, has claims 1-20 pending in this application. 

Drawings
The drawing filed on 03/02/2021 is accepted by the Examiner.

Allowable Subject Matter
Claims 1-6, 8-14, 16-20 are allowable over prior art of record.

Terminal Disclaimer
The Terminal Disclaimer filed on August 19, 2022, is reviewed and approved.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Nicholas M. Stabler, Reg. No. (60,452) on August 14, 2022. The application has been amended as follows:


In the claims:
1.	(Currently amended) A computing system comprising:
a hardware processor configured to
receive a request to load a data file from a source system to a target system,
dynamically map a source data field within the data file to a target data field of the target system based on metadata of the source data field which comprises a description of a purpose of content that is stored within the source data field and metadata of the target data field which comprises a description of a purpose of content that is stored within the target data field, respectively, and
transfer content of the source data field within the data file to the dynamically mapped target data field of the target system.  

2.	(Original) The computing system of claim 1, wherein the source data field and the dynamically mapped target data field comprise different field names.  

3.	(Currently amended) The computing system of claim 1, wherein the processor is further configured to map the source data field to the target data field based on a similarity determined between a data type of the source data field included in the metadata of the source field and a data type of the target data field included in the metadata of the target data field. 

4.	(Currently amended) The computing system of claim 1, wherein the processor is further configured to map the source data field to the target data field based on a similarity determined between a semantic description of the source data field included in the metadata of the source field and a semantic description of the target data field included in the metadata of the target data field. 

5.	(Original) The computing system of claim 1, wherein the processor is configured to map the source data field to a plurality of target data fields to create a plurality of mappings, and select a mapping from among the plurality of mappings based on a similarity between the data type of the source data field and data types of the plurality of target data fields, respectively.

6.	(Original) The computing system of claim 1, wherein the processor is configured to map a plurality of source data fields to the target data field to create a plurality of mappings, and select a mapping from among the plurality of mappings based on a similarity between the data types of the plurality of source data fields and the data type of the target data field, respectively.

7.	(Canceled)   

8.	(Original) The computing system of claim 1, wherein the processor is further configured to transform a data type of content within the source data field into a different data type that is assigned to the target data field, and transfer the transformed content. 

9.	(Currently amended) A method comprising:
receiving a request to load a data file from a source system to a target system;
dynamically mapping a source data field within the data file to a target data field of the target system based on metadata of the source data field which comprises a description of a purpose of content that is stored within the source data field and metadata of the target data field which comprises a description of a purpose of content that is stored within the target data field, respectively; and
transferring content of the source data field within the data file to the dynamically mapped target data field of the target system.  

10.	(Original) The method of claim 9, wherein the source data field and the dynamically mapped target data field comprise different field names.  

11.	(Currently amended) The method of claim 9, wherein the dynamically mapping further comprises mapping the source data field to the target data field based on a similarity determined between a data type of the source data field included in the metadata of the source field and a data type of the target data field included in the metadata of the target data field. 

12.	(Currently amended) The method of claim 9, wherein the dynamically mapping further comprises mapping the source data field to the target data field based on a similarity determined between a semantic description of the source data field included in the metadata of the source field and a semantic description of the target data field included in the metadata of the target data field. 

13.	(Original) The method of claim 9, wherein the dynamically mapping comprises mapping the source data field to a plurality of target data fields to create a plurality of mappings, and selecting a mapping from among the plurality of mappings based on a similarity between the data type of the source data field and data types of the plurality of target data fields, respectively.

14.	(Original) The method of claim 9, wherein the dynamically mapping comprises mapping a plurality of source data fields to the target data field to create a plurality of mappings, and selecting a mapping from among the plurality of mappings based on a similarity between the data types of the plurality of source data fields and the data type of the target data field, respectively.

15.	(Canceled)  

16.	(Original) The method of claim 9, wherein the method further comprises transforming a data type of content within the source data field into a different data type that is assigned to the target data field, and transferring the transformed content. 
  
17.	(Currently amended) A non-transitory computer-readable storage medium storing program instructions that when executed cause a processor to perform a method comprising:
receiving a request to load a data file from a source system to a target system;
dynamically mapping a source data field within the data file to a target data field of the target system based on metadata of the source data field which comprises a description of a purpose of content that is stored within the source data field and metadata of the target data field which comprises a description of a purpose of content that is stored within the target data field, respectively; and
transferring content of the source data field within the data file to the dynamically mapped target data field of the target system.  

18.	(Original) The non-transitory computer readable medium of claim 17, wherein the source data field and the dynamically mapped target data field comprise different field names.  

19.	(Currently amended) The non-transitory computer readable medium of claim 17, wherein the dynamically mapping further comprises mapping the source data field to the target data field based on a similarity determined between a data type of the source data field included in the metadata of the source field and a data type of the target data field included in the metadata of the target data field. 

20.	(Currently amended) The non-transitory computer readable medium of claim 17, wherein the dynamically mapping further comprises mapping the source data field to the target data field based on a similarity determined between a semantic description of the source data field included in the metadata of the source field and a semantic description of the target data field included in the metadata of the target data field. 


Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art found for this application is Wilson et al. (US 20170031965 A1), which describes A system for indexing and searching includes an input interface and a processor. The interface is to receive a request to search for a term. The processor is to determine a search response based at least in part on a security associated with an index field and the term.
The next closest prior art found for this application is Klein  (US 20070078885 A1) which describes A method according to one embodiment includes determining the presence of pre-existing metadata associated with at least one local media content file. The method of this embodiment may also include determining at least one data field contained within the pre-existing metadata and generating a homogeneous metadata file for the at least one local media content file by mapping data contained within the at least one data field of the pre-existing metadata into at least one defined data field of the homogeneous metadata file.
The next closest prior art found for this application is Livanos et al. (US 20180098245 A1), which discloses A method is provided in one example embodiment and may include receiving load information for a plurality of cells of a Radio Access Network (RAN); determining, for each of a plurality of user equipment (UE) in each cell, identification information for each UE and an Access Point Name (APN) to which each UE is connected; identifying, from a plurality of policy servers, each policy server that serves each APN to which each UE in each cell of the plurality of cells is connected; and sending, to each of a particular policy server, congestion information comprising: an identity for each cell having UE that are connected to each APN served by the particular policy server; the corresponding congestion level for each of the cells; and a per-cell UE list identifying each of a plurality of UE connected to each of APNs served by the particular policy server.

Any individual or combination of any of these prior art does not explicitly taught or suggest the claimed invention of “dynamically map a source data field within the data file to a target data field of the target system based on metadata of the source data field which comprises a description of a purpose of content that is stored within the source data field and metadata of the target data field which comprises a description of a purpose of content that is stored within the target data field, respectively, and transfer content of the source data field within the data file to the dynamically mapped target data field of the target system.” , as disclosed in independent claims 1, 9 and 17.

The dependent claims 2-6, 8, 10-14, 18-20 are also distinct from the prior art for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  
Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noosha Arjomandi, whose telephone number is (571) 272-9784.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel, can be reached on (571) 272-3645.
August 22, 2022
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167